DETAILED ACTION
This Action is in consideration of the Applicant’s response on September 8, 2022.  Claims 1, 2, 9, and 16 are amended by the Applicant.  Claims 1 – 20, where Claims 1, 9, and 16 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 8, 2022 has been entered.
Response to Arguments
	Applicant’s arguments filed on September 8, 2022 have been fully considered but they are not persuasive.  Applicant argued:
a)	Regarding Claims 1, 9, and 16, Rowlatkhah does not disclose or suggest that “the application is installed by storing executable instructions for the application in a persistent storage medium of the network control entity or the edge network device.”
The Office respectfully disagrees with Applicant’s assertions.
1.	With regards to a), the Office reminds the Applicant that the pending claims must be "given the broadest reasonable interpretation consistent with the specification" [In re Prater, 162 USPQ 541 (CCPA 1969)] and "consistent with the interpretation that those skilled in the art would reach" [In re Cortright, 49 USPQ2d 1464 (Fed. Cir. 1999)].  The term “persistent storage medium” is merely described in the Applicant’s specification as storage devices that are part of a typical computer system as known in the art [See PGPub. 2020/0287941; Para. 0035-37].  The Applicant illustrates examples of persistent storage as a magnetic hard disk drive, read-only memory (ROM), erasable programmable read-only memory (EPROM), flash memory, or any other computer readable storage medium that is capable of storing program instructions or digital information [Para. 0037].  Therefore, the term “persistent storage” does not describe or indicate the duration or lifetime of the application that is installed on a computing device.  It merely indicates a storage device that will keep its contents when the power to it is turned off.
	Rowlatkhah discloses that the described computer devices that make up the slices that perform the virtual network functions (VNFs) comprise of physical resources, such as processors, memory, storage, and the like [Para. 0017].  The super slices can perform and/or otherwise support one or more functions and/or services, such as one or more of a processing capacity, a memory capacity, a communication capacity, a storage capacity, and the like, on an as-need and/or on-demand manner to facilitate delivery of a service to the equipment of a user [Para. 0020].  Rowlatkhah further discloses that computer system that performs the VNFs comprises persistent storage used to store the software to perform the functions described, such as a magneto-optical disk drive, read-only (non-volatile) memory, and random access memories [Fig. 8; Para. 0121, 0124, 0128].  Therefore, the amendment does not distinguish from the cited prior art.	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PGPub. 2019/0037446 (hereinafter “Dowlatkhah”).
2.	Regarding Claims 1, 10, and 15, Dowlatkhah discloses of an apparatus [Fig. 2; Para. 0013, 0039; Manager SDN controller] comprising:
a network interface configured to enable network communications in a software-defined network by sending packets into the software-defined network or receiving packets from the software-defined network [Fig. 2 and 8; Para. 0039, 0121-123]; and
one or more non-transitory computer readable storage media encoded with instructions that (Claim 15), when executed by a processor coupled to the network interface, causes the processor (Claim 1) [Fig. 2 and 8; Para. 0039, 0121-123] to:
detect a network event in the software-defined network [Abstract; Fig. 1; Para. 0030, 0070; determine exceptional requirements and/or conditions related to the current allocation of resources]; 
based on the network event, determine an application for installation at the apparatus or in the software-defined network [Para. 0015-16, 0042-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions)], wherein the application comprises an extension for a network management application [Para. 0042, 0061-62; manager SDN controller provides level-3 functionality to control and coordinate service control, configuration, and data flow in the communication network; manager SDN controller can, as needed, instantiate, configure, and/or direct level-2 SDN controllers for controlling access, core, and/or transport capabilities in the communication network]; and 
automatically install the application at the apparatus or at a physical edge network device in the software-defined network [Para. 0015-16, 0043-45, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions); the network instantiation and configuration can be at the IP provider edge], wherein the application is installed by storing executable instructions for the application in a persistent storage medium of the edge network device [Fig. 8; Para. 0121, 0124, 0128].
3.	Regarding Claims 2 and 16, Dowlatkhah discloses all the limitations of Claims 1 and 15 above.  Dowlatkhah further discloses that the software-defined network comprises a plurality of edge network devices [Para. 0045; virtual network comprises IP provider edge devices], and wherein automatically installing comprises causing the application to be installed at one or more of the plurality of edge network devices in the software-defined network [Para. 0043-45, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations, such as IP provider edge].
4. 	Regarding Claims 3, 11 and, 17, Dowlatkhah discloses all the limitations of Claims 1, 10, and 15 above.  Dowlatkhah further discloses that the detecting comprises:
monitoring network traffic in order to detect predetermined event condition data [Para. 0040, 0059, 0073; monitoring network traffic for an occurrence of an exceptional requirement and/or condition]; and 
determining, based on the predetermined event condition data, that the network event has occurred in the software-defined network [Para. 0015-16, 0043-44, 0062; manager SDN controller can direct on-demand instantiation of VNF elements at on-demand locations to support network services or for autonomous network resource controller where capacity is needed or backup of network elements due to failures (i.e., conditions)].
5. 	Regarding Claims 4, 13 and, 18, Dowlatkhah discloses all the limitations of Claims 3, 10, and 17 above.  Dowlatkhah further discloses of mapping each application of a plurality of applications available for installation at the network control entity or in the software-defined network to corresponding predetermined event condition data [Para. 0076; notification of alternative measures can include providing access to alternative services].
6. 	Regarding Claims 5, 12 and, 19, Dowlatkhah discloses all the limitations of Claims 1, 10, and 15 above.  Dowlatkhah further discloses that the detecting comprises:
receiving, from at least one network device running a sensor service, an indication of the network event [Para. 0070; can also determine exceptional requirement using a report from various service providers]; and
identifying the network event based on the indication [Para. 0070; can also determine exceptional requirement using a report from various service providers].
7.	Regarding Claim 6, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses that the automatically installing comprises determining the application is not currently installed at the network control entity or in the software-defined network [Para. 0013-14, 0038, 0070; e.g., conditions require dynamic allocation of a super security slice based on heightened security requirements or for access to a premium service which was not configured in the original configuration].
8. 	Regarding Claim 7, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses that the determining comprises selecting the application for installation from among a plurality of applications in an application catalog [Para. 0076; notification of alternative measures can include providing access to alternative services].
9. 	Regarding Claims 8, 14, and 20, Dowlatkhah discloses all the limitations of Claims 7, 10, and 15 above.  Dowlatkhah further discloses that the selecting comprises:
determining, based on the network event, an application relevance score for each of the plurality of applications associated with the application catalog [Fig. 3a; Para. 0070-71, 0074, 0076; based on the detected condition, the most relevant option is requested, then the alternatives are provided if the most relevant option is unavailable]; and
selecting, based on the application relevance scores, the application from among the plurality of applications [Fig. 3a; Para. 0070-71, 0074, 0076; based on the detected condition, the most relevant option is requested, then the alternatives are provided and can be selected].
10.	 Regarding Claim 9, Dowlatkhah discloses all the limitations of Claim 1 above.  Dowlatkhah further discloses of determining, based on device constraint data, a device score for each of a plurality of network devices in the software-defined network [Fig. 1; Para. 0027-28, 0030-0035; various equipment within the network configured to be associated with various “slices,” such as default, dedicated, super, and premium services]; and
wherein the automatically installing comprises installing, based on the device score for each of the plurality of network devices, the application at one or more of the plurality of network devices [Para. 0013-14, 0038, 0070; e.g., conditions require dynamic allocation of a super security slice based on heightened security requirements or for access to a premium service which was not configured in the original configuration, which would determine which slices of the network are used to deploy VNFs].
Conclusion
As a courtesy to the Applicant, the action is made NON-FINAL.  The action may be made final when all claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  See MPEP § 706.07(b).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496